STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                             UNPUBLISHED
                                                             March 13, 2018
              Plaintiff-Appellee,

v                                                            No. 335393
                                                             Wayne Circuit Court
SHAYLA DENEICE TUCKER,                                       LC No. 16-003466-01-FH

              Defendant-Appellant.


Before: JANSEN, P.J., and SERVITTO and SHAPIRO, JJ.

JANSEN, P.J. (concurring)

       I concur in the result only.


                                                      /s/ Kathleen Jansen




                                            -1-